 Case 18-27110-VFP          Doc 18-2 Filed 10/30/18 Entered 10/30/18 09:39:05    Desc
                                  Certification Page 1 of 1


David Witherspoon, Esq.
Attorney At Law
10 Hill Street- Suite 20Y
Newark, NJ 07102
973-991-0736
                              United States Bankruptcy Court
                                    District of New Jersey

In Re: George Okereke
                                                             }   18-27110
                                                             }
___________________________________________                      Chapter 13

                                 DEBTOR CERTIFICATION
       I George Okereke hereby certify under penalty of law for any false
       statements as follows:

       1.      My chapter 13 was dismissed on 10/24/2018 at confirmation.

       2.      It was dismissed for failure to attend the creditors meeting. I have

               since given the required documents to my attorney to send to the

               trustee. I run a small store in Irvington, NJ and got distracted running

               my business. I had a lot of inventory that had to be accounted for at

               the closing of my fiscal year.

       3.      I am current with the $450 in trustee payments thru October 2018.

       4.      I ask the Court to reinstate my chapter 13


               /s/ George Okereke          October 30, 2018
               George Okereke
